 SOFCO, INC.Sofco, Inc. and Local 624, United PaperworkersInternational Union, AFL-CIO. Case 3-CA-1064126 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 September 1982 Administrative LawJudge Phil W. Saunders issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing and re-fusing to recognize Local 624, United Paperwork-ers International Union, AFL-CIO (the Union), asthe collective-bargaining representative of its em-ployees. In so doing, he found the testimony of theRespondent's plant manager, Richard Almy, con-cerning the employees' opposition to continuedunion representation insufficient to warrant a find-ing that the Respondent had a "good-faith and rea-sonably grounded doubt of the union's continuedmajority status."2We disagree and, for the reasonsset forth below, we shall dismiss the complaint.Almy testified that from June 1981,3when theemployees became aware that Stevens & Thomp-son was selling its Mechanicville facility to the Re-spondent, until the consummation of the sale in lateAugust he had a number of conversations with em-ployees concerning the Union's status. He testifiedthat during this period virtually all of the approxi-mately 27 employees had approached him at onetime or another and brought up the subject of theUnion. According to Almy, every employee, withthe exception of union steward Lila Birdsinger, ex-pressed a desire to "do away with the union, getaway from the union and be on our own." Whenpressed for details of specific conversations, Almyi The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.I Terrell Machine Co., 173 NLRB 1480, 1481 (1969), enfd 427 F.2d1088 (4th Cir. 1970).3 All dates refer to 1981.testified that employee Perry told him that "itwon't be long now and we can get rid of this lousyunion"; employee Yusaitis asked him what hethought about the Union and then said, "[W]e'd bebetter off without the Union"; employee Conrad, inreference to the sale and its effect on union repre-sentation, said, "[W]e only got x amount of days togo and we'll be on our own"; and employees Bissand Morey mentioned to Almy that there wereonly "x amount of days till the end of the union."Almy further testified that the other employees ex-pressed similar sentiments.Almy also testified that during this period anumber of signs were posted in the plant which re-ferred to the Union. According to him, one re-ferred to the "count down" and stated "30 days togo [or] 25 days to go til the end of the Union."Another had a "picture of a heart and dagger"with a reference to the Union. Finally, Almy testi-fied that, on a number of occasions during thisJune through August period, employees with com-plaints attempted to circumvent union stewardBirdsinger.4The judge rejected this testimony on the groundsthat the antiunion sentiments began after the Re-spondent's chief representative and consultant,Harold Brown, had told the employees that theRespondent felt it did not need a union and thatthe Respondent produced no corroborating em-ployee testimony concerning the alleged antiunionremarks. He further found that there was no evi-dence of any "spontaneous employee attempt todislodge the Union," noting that neither the signsallegedly posted in the plant nor Birdsinger's al-leged problems as shop steward "rose to the levelof such movement." He also noted that Almy's tes-timony as to the antiunion signs was also not cor-roborated.As the Board stated over 30 years ago in Celan-ese Corp.:5By its very nature, the issue of whether anemployer has questioned a union's majority ingood faith cannot be resolved by resort to anysimple formula. It can only be answered in thelight of the totality of all the circumstances in-volved in a particular case.Thus, even when a particular factor consideredalone would be insufficient to support a good-faith4 Almy also testified that Birdsinger "was getting insults" from em-ployees expressing dissatisfaction with the Union.The Respondent's consultant and chief representative, Harold Brown,also testified that several employees had expressed dissatisfaction with theUnion directly to him. Specifically, Brown testified that, on one occasionas he was walking past the printer, one employee told him that "I surehope you guys help us in getting out from under this union."5 95 NLRB 664, 673 (1951).268 NLRB No. 15159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt of a union's majority status, the "cumulativeforce of the combination of factors" may be ade-quate to support such a doubt.6In this regard, wenote that a respondent does not bear the burden ofproving that an actual numerical majority opposesthe union.7However, it must demonstrate that ithad objective reasons for doubting the union's ma-jority status.8Contrary to the judge, we find that the testimo-ny of Plant Manager Almy, which was not contra-dicted by any of the General Counsel's witnesses,constituted sufficient objective evidence to supporta good-faith and reasonably grounded doubt of theUnion's continued majority status. Almy testifiedthat, during the period from June through August1981, every employee with the exception of unionsteward Birdsinger expressed opposition to theUnion and saw the sale of Stevens & Thompson asan opportunity to rid themselves of the Union.Almy supported this assertion with testimony con-cerning specific conversations with a number of in-dividuals, none of whom testified at the hearing."Such statements by employees are "objective, iden-tifiable acts" on which the Respondent was entitledto rely, and they can form the basis for an employ-er's doubt.'0These statements are especially reli-6 Golden State Habilitation Convalescent Center v. NLRB, 566 F.2d 77,80 (9th Cir. 1977), denying enf. of 224 NLRB 1618 (1976); see also Na-tional Cash Register Co. v. NLRB, 494 F.2d 189 (8th Cir 1974).' Laystrom Mfg. Co., 151 NLRB 1482 (1965), enf denied on othergrounds 359 F.2d 799 (7th Cir. 1966); see also NLRB v. Randle-EasternAmbulance Service, 584 F.2d 720 (5th Cir. 1978).8 Laystrom Mfg. Co., supra.i The Respondent was not required to elicit such testimony directlyfrom the employees involved, as implied by the Administrative LawJudge. See, e.g., Naylor, Type & Mats, 233 NLRB 105 (1977). Nor is a"spontaneous attempt" to dislodge the union a prerequisite for entertain-ing a good-faith, reasonably grounded doubt, as implied by the judge.'O NLRB v. Middleboro Fire Apparatus, 590 F.2d 4 (Ist Cir. 1978); Zim'sIGA Foodliner v. NLRB, 495 F.2d 1131 (7th Cir. 1974); Naylor, Type &Mats, supra. Such testimony is distinguishable from self-serving generalassertions by an employer that in its opinion the employees did not sup-port the union. Compare Industrial Workers Local 289 v. NLRB, 476 F.2d868 (D.C. Cir. 1973); NLRB v. Little Rock Downtowner, 414 F.2d 1084(8th Cir. 1969). Furthermore, testimony concerning conversations direct-ly with the employees involved, as here, is much more reliable than testi-mony concerning merely a few employees ostensibly conveying the senti-ments of their fellows. See NLRB v. Middleboro Fire Apparatus, 590 F 2d4, enfg. 234 NLRB 888 (1978).Finally, we do not agree with the judge's assessment that these em-ployee statements are unreliable since they were made to supervisory per-sonnel after the Respondent had made known its opposition to the Union.In Valley Nitrogen Producers, 207 NLRB 208 (1973), relied on by thejudge, only 7 of the respondent's 70 employees expressed dissatisfactionwith the union prior to respondent's unlawful refusal to bargain, and theBoard specifically declined to pass on the administrative law judge'scomments with respect to the reliability of statements made to superviso-ry personnel. In Middleboro Fire Apparatus, supra, the employees in-volved expressed their sentiments during the course of preemploymentinterviews. In contrast, here the conversations were initiated in the plantby the employees involved with no hint of a coercive atmosphere. Themere fact that the Respondent had previously expressed the view that ithad good relations with its employees and did not need a union, com-ments not alleged to be unlawful, does not transform these conversationsinto coerced and false expressions of dissatisfaction. Rather, we believethat there is nothing in the circumstances surrounding the employees'able here when considered in light of the other un-contradicted evidence tending to corroborate theemployees' apparent disaffection with the Union:the proliferation of antiunion signs in the plant andthe employees' hostility toward union stewardBirdsinger.In our opinion the evidence, uncontradicted byany of the General Counsel's witnesses, was suffi-cient to support a good-faith, reasonably groundeddoubt of the Union's continued majority status atthe time the Union first demanded recognition on 1September. Thereafter, the Respondent becameaware of further objective evidence of the Union'slack of majority status when in early OctoberBrown saw a petition dated 28 September, signedby all but one of the Respondent's employees, stat-ing that they wished to "disassociate ourselves with[sic] Local 624 ..." Thus, its continued doubt ofthe Union's majority status after that date was rea-sonably grounded and in good faith.Since the Respondent had a good-faith and rea-sonably grounded doubt of the Union's continuedmajority status as of I September, it did not violateSection 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union even aftersuccessorship status attached on 8 September.'2Accordingly, we shall dismiss the complaint.ORDERThe complaint is dismissed.statements here which would negate their reliability as free expressions ofemployee sentiments." In view of our finding herein, we need not determine whether thejudge correctly found that the demand for recognition on this date was acontinuing one. However, we do agree with his conclusion that, as ofthat date, the Respondent was not yet the successor of Stevens &Thompson.I2 We note that the judge erred in finding that the Respondent "suc-ceeded to a still current bargaining agreement and with obligations ac-cordingly," See, e.g., NLRB v Burns Security Services, 406 U.S. 272, 280(1972).DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on September 8, 1981, by Local 624,United Paperworkers International Union, AFL-CIO,herein the Union, Local 624, or the Charging Party, acomplaint was issued on October 16, 1981, against Sofco,Inc.,' herein the Respondent, the Company, or Sofco, al-leging violations of Section 8(a)(1) and (5) of the Nation-al Labor Relations Act. The Respondent filed an answerdenying it had engaged in the alleged matter. The Gen-eral Counsel and the Respondent filed briefs in thismatter.I The name of the Respondent was officially changed from SOP, Inc.,to Sofco, Inc., and all formal papers and documents should so reflect.160 SOFCO, INC.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized underand existing by virtue of the laws of the State of NewYork. At all times material herein Stevens & ThompsonPaper Company, Inc, herein called Stevens, a Delawarecorporation, has maintained its principal office and placeof business at Greenwich, New York, and has been en-gaged at this place of business in the operation of a paperproducts manufacturing facility. Until August 31, 1981,Stevens maintained a like place of business in Mechanic-ville, New York, herein called the Mechanicville plant,and was also engaged at this facility in the productionand sale of paper products.About August 31, 1981, the Respondent purchasedfrom Stevens its Mechanicville plant, including theassets, building, land, and equipment, and at all timessince August 31, 1981, Stevens has ceased to operate theMechanicville plant. At all times since September 8, 1981,the Respondent has operated the Mechanicville plant andhas been engaged in manufacturing essentially the sameproducts for substantially the same customers as Stevenshad previously. The Respondent has also had as a major-ity of its employees at the Mechanicville plant individ-uals who were previously employees of Stevens at thislocation. Since September 1, 1981, the Respondent hasemployed substantially the same supervisors as had beenemployed by Stevens at its Mechanicville plant.2Annually, the Respondent or Stevens, in the courseand conduct of its business operations, purchases, trans-fers, and delivers to the Mechanicville plant goods andmaterials valued in excess of $50,000 which are trans-ported to this plant directly from States of the UnitedStates other than the State of New York.Annually, the Respondent or Stevens, in the courseand conduct of its business operations, manufactures,sells, and distributes at said Mechanicville plant productsvalued in excess of $50,000, of which products valued inexcess of $50,000 are shipped from said plant directly toStates of the United States other than the State of NewYork.The Respondent or Stevens is and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that, since about Septem-ber 1, 1981, and continuing to date, the Union has beenrequesting the Respondent to bargain collectively with itwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment as2 See It. Exh. 1.the exclusive collective-bargaining representative of allemployees of the Respondent in the appropriate unit de-scribed below;3and that, about September 1, 1981, andat all times thereafter, the Respondent did refuse, andcontinues to refuse, to recognize and bargain collectivelywith the Union, notwithstanding that the Union wasthen, and continues to be, the duly designated exclusivecollective-bargaining representative of the employees inthe unit described herein. Moreover, the Respondent hasrefused, and continues to refuse, to meet and negotiatewith the Union with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment for the employees in the aforementionedunit.Prior to August 31, 1981, Local 624 represented a unitof employees working for Stevens at its plants located inMechanicville and Greenwich, New York, for a periodof from 25 to 30 years-in the record the Greenwichplant is also referred to as the Middle Falls plant-andover the years several collective-bargaining agreementshave been negotiated between the Union and Stevenscovering both its plants, with the most recent one effec-tive November 1, 1980, with an expiration date of Octo-ber 31, 1983.The Union's International representative, Edward Ols-zowy, testified that, around the month of June 1981, theCharging Party was informed by an official of Stevensthat the Respondent had an option to buy the Mechanic-ville plant, which option was to expire on August 20,1981, but the option was then extended beyond August20. During this period the Union became aware that thetransaction was to be completed about August 31.4It ap-pears that the Union then made some tentative arrange-ments whereby the Mechanicville plant employees couldexercise seniority to transfer to the Stevens Greenwichplant or remain at the Mechanicville plant as employeesof the Respondent.It further appears that during the summer of 1981-inJune-Richard Almy, Mechanicville plant manager forStevens and later for the Respondent, informed the Me-chanicville employees and union shop steward Lila Bird-singer that the Respondent was interested in buying theMechanicville plant, and that a representative of the Re-spondent would be meeting with the Mechanicville em-ployees to inform them of the type of employer Sofcowas. Shop steward Birdsinger then asked Plant ManagerAlmy if he did not think it was proper for a representa-tive of the Union to be at such a meeting and also askedif the Union had been notified, to which questions Almyreplied no, they did not need any union there-that itwas "just the employees and the new company."Birdsinger testified that about a week after the aboveconversation, but still in June, Plant Manager Almyasked her to pass the word along to the Mechanicvilleemployees that there would be a meeting outside the3 The appropriate unit is:All production and maintenance employees employed by the Re-spondent at its Mechanicville, New York plant, but excluding alloffice clerical employees, salesmen, confidential employees, guards,professional employees and supervisors as defined in the Act4 All dates are in 1981 unless stated otherwise.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant on the so-called bridge, with representatives of theRespondent present, and to instruct the employees toshut off their machines and to be in attendance. Pursuantto the above, the employees assembled at the appointedplace where representatives of the Respondent and Ste-vens were present, including the Respondent's chief rep-resentative and consultant, Harold Brown, who spoke tothe employees on this occasion. Brown informed them asto the type of employer the Respondent was, and toldthem that the Respondent was based in Scotia, NewYork and that he was leaving a list of its employees'names and telephone numbers at the plant and, if any ofthem wanted to know what kind of employer they weregoing to work for, all they had to do was to go in theoffice and secure the names and telephone numbers. Nobenefits were discussed at this meeting, but Brown as-sured the employees that Sofco was a good employer.Birdsinger testified that she then opened the current bar-gaining contract between Stevens and the Union and, re-ferring to the successor clause, asked Brown if he real-ized that the employees were represented by a union.Brown replied that this "didn't concern him," that he didnot want to hear about it, and that it was his feeling thatthey "didn't need a union."Brown admitted that Birdsinger may have brought upthe subject matter about whether the Respondent wouldhave a union or honor the contract, and that he repliedthat the Respondent did not have a union and as far ashe knew the employees at Scotia did not feel theyneeded one. I have credited Birdsinger's version of whatwas said at this meeting, but, under either version, it isclear that on this occasion Brown made known to the as-sembled employees that the Respondent did not have norwant a union.About August 24, a Monday, Plant Manager Almy in-formed Birdsinger that the Respondent had chartered abus to take all the Mechanicville employees on a tour ofthe Respondent's Scotia plant; that on the day of thetour the employees would work until noontime and thenboard the bus to go on the tour; that the tour would beon Thursday, August 27; and that on the next day,Friday, the employees would be asked to make out appli-cations. When Birdsinger questioned Almy as to why shehad to make out an application when she already had ajob, Almy merely replied this is what had to be done.The record shows that the scheduled tour took placeon August 27, after which the employees were given jobapplication blanks and told to fill them out and wait forinterviews. Birdsinger was interviewed by Brown andAlmy, and, after attempting to persuade her to transferto the Stevens plant at Greenwich, Brown passed out alist of the benefits the Respondent intended to provide,which were less, according to Birdsinger, than thosecontained in the current contract. Brown then informedthe employees that the Respondent would be placing em-ployment ads in the local paper for Mechanicville plantjobs, but that the ads were not for workers to replacepresent employees-they were only to fill the positionsof Mechanicville employees who chose not to remain.The next day, August 28, Almy approached Birdsingerduring the morning and asked her if she was going toaccept a job at the Mechanicville plant, and she repliedshe had not made up her mind. Later during the dayBirdsinger went to the bridge and met with Internationalrepresentative Olszowy and Local 624's president, DanielLanglois. It appears that this meeting took place so theunion representatives could pass on whatever informa-tion they had gathered to shop steward Birdsinger.Also on the afternoon of August 28, Brown told Bird-singer that she had gone beyond the number of hoursthey said she would have, and now she must make upher mind whether or not she wanted to accept a positionwith the Respondent. When Birdsinger said it was a bigdecision to make, Brown replied that she had been givenenough time to think it over, and that she either accept-ed or else. When Birdsinger asked, "Or else, what?"Brown said, "Or else you don't have a job." She thensigned on for the job. On this occasion Birdsinger alsoasked Brown if there was a meeting scheduled betweenthe Union and Brown for Tuesday since she had been in-formed at noontime that the Union was trying to set up ameeting, and Brown replied he guessed so-they (unionpeople) were at the plant during the morning but madeno appointment, and, whatever they had on their mind,he did not know and did not care.It appears from this record that Brown had, in fact,agreed to a meeting with the Union, and it was to takeplace on September 1.sOn September 1, Olszowy, Langlois, and Birdsingerwent to the Mechanicville plant and met with the Re-spondent's representative Brown, Almy, and Eric Kip-pert, who is currently general manager of the Mechanic-ville plant. Olszowy testified that at this meeting he in-formed Brown that it was his understanding the Re-spondent had purchased the plant, and Brown repliedyes, effective August 31. Olszowy further testified, "Itold him we are the certified bargaining agent. And I've[sic] asked at that time if he would like to continue thecurrent labor agreement. He said no. I asked him if hewanted to negotiate a new one. He said no. I asked himif he recognized the Union. He said no."Birdsinger testified that at this meeting on September IOlszowy asked, "We're here wondering if your peoplewant to recognize the union, if you want to accept thecontract as it is or if you want to draw up a new one,"to which Brown replied, "No, no, no" and then statedthat he had "good relationships with my employees. Idon't need a union," and also stated that Sofco "onlybought the building and the machinery and not the em-ployees."Langlois, president of Local 624, testified that on Sep-tember I Olszowy asked Brown if he would recognizethe Union, if he would recognize the contract, and if hewanted to renegotiate a contract, to which questionsBrown replied, "No, no, no, I don't think so." Langloisalso testified that at this time Brown inquired of theunion representatives if the Union wanted to investmoney in the Company, but he replied that such wouldbe illegal.s The Mechanicville plant was shut down for certain repair work theweek beginning Monday, August 31, and Birdsinger and the other em-ployees asked for and received layoff slips from Stevens. Temporaryshutdowns of this kind were normal.162 SOFCO, INC.At the end of this meeting there was also some discus-sion about a future meeting, and it appears that Brownthen stated it was probably all right, but he did not seeany point in it after Olszowy had said something to theeffect that he would be getting back in touch.The Respondent produced testimony through HaroldBrown to the effect that, at the meeting in question onSeptember 1, he was asked by Olszowy, "Do you wantto recognize the Union?" and he replied, "I don't thinkso." Brown testified that he looked on this request as"exploratory" and a "feeling out" on both sides, and hestated that on this date he did not know what the em-ployee complement would be at the Mechanicville plant,he did not feel he had authority in this matter withoutconsulting with the president of Sofco, and he was alsoaware of the employee dislike for the Union.6Plant Manager Almy testified that he was at the Junemeeting on the bridge when Brown talked to the em-ployees, as aforestated, and since that time he had re-ceived indications from employees of their dissatisfactionwith and lack of support for the Union. He was told bycertain employees that with the change in ownershipthey could not get away from the Union and be on theirown. A lot of them "just plain wanted out," and he hadconveyed this information to Brown prior to the takeov-er of the Mechanicville plant by Sofco. Almy stated thatat the meeting on September I the union representativeasked the Sofco representatives if they wanted to honorthe contract or if they wanted to negotiate a new one,and he took this as a "feeling out" approach.The Respondent's general manager, Eric Kippert, tes-tified that at the meeting on September I union repre-sentative Olszowy asked them, "do you want to recog-nize the Union?" and Brown replied, "I don't think so."Kippert stated that by this question he "got the impres-sion [Olszowy] was fishing," but that Brown's reply "leftthe door open."The record reveals that by letter dated September 25the Union again requested that the Respondent recognizeLocal 624 as the bargaining agent, but that such requestwas denied by a letter from the Respondent to the Uniondated October 8 on the basis that Sofco had a good-faithdoubt as to the Union's majority status among the em-ployees at its Mechanicville plant.Counsel for the Respondent argues that Sofco did notemployee a majority of its employees from the formerStevens Mechanicville bargaining unit until it com-menced operations on September 8; that, during the priorweek, the Mechanicville plant was shut down and, ac-cording to Brown, Sofco's consultant at the plant, stillunder the operational responsibility of Stevens; and thaton September I and throughout that week, Sofco had noway of knowing how many employees from the StevensMechanicville work force would be joining it on Sep-tember 8. Moreover, the uncertainty was so great thatSofco, in order to be sure that it would be able to fillwhatever vacancies remained of the 25 "plus or minustwo" positions they would need to fill in its anticipatedwork force, took in over 200 applications and inter-' Brown testified that in early October he had seen a petition datedSeptember 28 from the employees expressing their desire to disassociatethemselves from Local 624. See R. Exh. 2.viewed 106 applicants during the last week in August,and it did so even after job offers had been made to theStevens Mechanicville employees.Counsel for the Respondent further argues that thecrucial date under consideration here is September 1 be-cause this is the date on which the General Counsel andthe Union allege that the initial demand for recognitionwas made, and, accordingly, the sucessorship status ofthe Respondent on that date is a pivotal issue; that, underBurns and its progeny, if it cannot be said that on Sep-tember I it was "perfectly clear that the new employerplan[ned] to retain all of the employees in the unit" orthat the new employer "ha[d] hired his full complementof employees" (NLRB v. Burns Security Services, 406 U.S.272, 294-295 (1972)), then the Respondent was not a suc-cessor employer on that date and no duty to bargain at-tached at that point.The Respondent duly acknowledged as aforestated,that it has been a successor employer to Stevens sinceSeptember 8 when it began operating the Mechanicvilleplant and engaging in essentially the same business oper-ations at the same location as Stevens with a majority ofits employees at the Mechanicville plant having beenpreviously employees of Stevens at the same location.However, counsel for the Respondent maintains thatSeptember I is the crucial date, and that at this timeSofco had not employed a majority of the predecessor's(Stevens') employees.Under circumstances, as here, where the new employ-er continues operations substantially unchanged and thebargaining unit continues intact, the Board has tradition-ally held that the new employer succeeds to the prede-cessor's bargaining obligations when a majority of thenew employer's work complement is determined to havecome from the predecessor's bargaining unit.7I am in agreement with the Respondent that on Sep-tember I a majority of Sofco's work force had not as yetbeen employed from the predecessor's bargaining unit,and the clearest evidence that the Respondent had not asyet hired its full complement of employees by SeptemberI is Respondent's Exhibit I-Sofco's weekly payroll reg-ister for the pay period ending on September 2, whichreflects pay for a total of only seven former Stevens em-ployees two of whom, Almy and Quackenbusli, were su-pervisory and office employees.However, the Respondent's Mechanicville payroll forthe week ending September 9 shows I supervisor out of2 office clericals and all 24 unit employees as former Ste-vens employees with all but I of the unit employeesbeing union members.8The Respondent's payrolls forthe weeks ending September 16, 23, and 30 show, respec-tively (minus or plus 1), 21 out of 24, 22 out of 25, and21 out of 28 unit employees as former Stevens employ-ees, with all but I former Stevens unit employee beingunion members.9' See United Maintenance Co., 214 NLRB 529 (1974).s See G.C. Exh. 3. The payroll includes September 3 and 4, on whichdates six former Stevens employees were called in to do cleanup workfor Sofco with all being union members at the time.9 See GC Exhs. 4, 5, and 6.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom this record it is clear that on September 8, whenSofco actually started the operation of the Mechanicvilleplant, a majority of the work force of its predecessor hadbeen hired, and admittedly so. Consequently, I find thatthe Respondent succeeded to the bargaining obligationsof Stevens on and after September 8 when a majority ofits work force was composed of former Stevens unit em-ployees, and that its duty to bargain with the Union thenattached and became perfected.0oAs indicated previously herein, the Respondent arguesthat September I is the crucial date, and that the Union'spurported demand for recognition on that date was pre-mature. However, it appears to me that the Union's ini-tial request for recognition on September 1 was in thenature of a live and continuing demand, which was stilloutstanding and then became activated on September 8when Sofco started its operations and had hired a majori-ty of Stevens unit employees-in fact, it had hired virtu-ally all of them.Counsel for the Respondent argues that the Union'sstatements on September 1 did not communicate a suffi-ciently clear request to indicate a desire to be recognizedby and to bargain with the Respondent-the words usedby Olszowy at the September I meeting were not suchas to reasonably and clearly convey an understandingthat the Union was requesting recognition and bargain-ing; that Olszowy was heard to preface his references torecognition and negotiation with the precatory words"want to"-do you want to do this, do you want to dothat, do you want to do the other thing; and that suchwords did not constitute a demand. Further, arguescounsel for the Respondent, the final proof of this factcame less than 1 month later when the Union, recogniz-ing the inadequacy of its earlier effort for purposes of le-gally communicating a recognition demand, sent Brownits formal demand letter of September 25, and, unlike the"shadow boxing" which took place earlier Olszowy, thistime, was very clear and direct in his request. Put to himin this manner, Brown then understood that Olszowywas requesting recognition.It has been well established by the Board that a re-quest to bargain need not be precisely worded as long asit is clearly implied that the request is for bargaining.' IIn the instant case it appears to me that the Union'sinitial request to bargain on September 1 was sufficientlyclear, and especially so under the circumstances herewhere we have a successor involved. 12 In the final anal-ysis, the Union in the instant case not only requested rec-ognition, but also then offered the alternative of eitherabiding by the existing contract or negotiating a newone. As pointed out, Brown alluded in his testimony tothe fact that under these circumstances he would havehad to check with the Respondent's president beforegranting recognition, but this record shows that he neverconveyed in any manner this message to the union repre-sentatives. Brown further testified that he thought there'o See Stewart Granite Enterprises, 255 NLRB 569 (1981)." See Cottage Bakers, 120 NLRB 841 (1958).12 In Wesiern-Davis Co.. 236 NLRB 1224 (1978), the union there madeno explicit recognitional demand until August, but nevertheless the Boardagreed that the successor's duty to recognize and bargain arose on AprilI coincident with its establishment of a compelement in unit categories ofwhom over one-half had come from the predecessor.also had to be an election before he could grant recogni-tion. This, of course, is not the case, and Brown's beliefto the contrary cannot be used to render ineffective anotherwise valid request.There is further argument by the Respondent to theeffect that Brown's words on September I did not con-stitute a refusal to recognize the Union, and that theywere not understood by Almy or Kippert to be a refusalof anything-as General Manager Kippert put it, "Ithink he left the door open."While management representatives may not have un-derstood the replies by Brown to be a refusal, it appearsclear to me that all reasonable inferences are to the con-trary, and, even with the utterance on one occasion byBrown of "I don't think so," I find the evidence insuffi-cient to remove his replies from the clear and unmistak-able category of a rejection to recognize and bargainwith the Union.I turn now to the contention that any refusal by theRespondent to recognize and bargain with the Unionwas based on the Union's lack of majority support or ona good-faith doubt of the Union's majority support.The Respondent produced testimony through PlantManager Almy to the effect that, after the meeting inJune, he received indications from employees of theirdissatisfaction with the Union. In this regard Almy testi-fied, "At that time there was rumors that the Companymight be sold, might be closing down or whatever. Sothen everybody got talking, well, maybe this is ourchance to do away with the union, get away from theunion, and be on our own. If Sofco does purchase it, wecould make out better without a union. And then therewas a lot of talk about that they were dissatisfied withthe present union and that there was a lot of them thatjust plain wanted out."Almy stated that he heard these comments regardingthe Union almost every day over the 2 or 3 months pre-ceding September 1; and, on reviewing the names of em-ployees which appear on General Counsel's Exhibit 3,the payroll sheet covering the Respondent's first 2 daysof full operation, he testified that, out of the 24 bargain-ing unit employees appearing on that list, the only onefrom whom he did not hear these kind of comments wasLila Birdsinger, the shop steward. Based on what heheard from all the rest, it was clear to him that theUnion had no support. While testifying, Almy also gavethe names of several employees who had informed himof their discontent with the Union.Almy further testified that, in addition to the com-ments made directly to him, he also observed posters orsigns hanging in the plant saying such things as "countdown 30 days to go. 25 days to go till the end of theunion. All pertaining to the union," and that these signsbegan appearing at the stated intervals prior to Septem-ber 1, and made specific reference to the number of daysremaining before that date.Manager Almy testified that the employees were also"picking on" Birdsinger in clear disdain for her role asshop steward and that they were "going around her" inattempting to deal with management during the summer164 SOFCO, INC.of 1981. He stated that all this activity protesting theUnion was made known to Brown prior to September 1.Counsel for the Respondent points out that the ulti-mate confirmation of the Union's total lack of supportamong the employees at the Mechanicville plant came inthe form of a petition signed by all but one of themdated September 28, 1981, which stated: "WE THE UN-DERSIGNED, WISH TO DISASSOCIATE OUR-SELVES WITH LOCAL 624 OF THE UNITEDPAPER WORKERS INTERNATIONAL UNION,AFL-CIO."'3 This petition was first seen by Brown afew days afterwards on October 2 "plus or minus two."Counsel argues that with this petition in hand it wasclear that the Union lacked majority support at the timeof the Respondent's one and only refusal to recognizeand bargain with it-the letter of October 8 from its at-torney to Olszowy, as aforestated.As pointed out, the Respondent's good-faith doubt isbased primarily on the testimony of Almy, who workedas plant manager for Stevens and continued in that ca-pacity for the Respondent. Almy testified that, after theJune bridge meeting where Brown spoke to the assem-bled employees, everybody in the plant got to talkingthat maybe this was their chance to do away with theUnion and be on their own, and he stated that he heardcomments like this from all the employees except Bird-singer. However, on cross-examination when the GeneralCounsel attempted to elicit testimony from him on whathe had actually heard from each employee, Almy exhib-ited a great deal of difficulty with specifics. With regardto employee J. A. Perry, Almy stated that he could nottell the day or time of his conversation with him, that hisconversation was "somewhere along the lines of well, itwon't be long now and we can get rid of this lousyunion, something to that effect. I can't tell you the exactwords." Almy testified that he could not recall the dateof his conversation with employee L. J. Peters, butstated that Peters was always against the Union since hetransferred from Greenwich to Mechanicville and thathe may have spoken to him prior to June. Almy ex-pressed the same difficulty in remembering any specificswith respect to the other employees he allegedly spokewith, but then agreed that in June all the employees havehim the same response in relating their feelings about theUnion-that they had only "x amount of days to go"before the takeover by Sofco. He finally concluded that95 percent of the employees spoke to him in June aboutthis matter, but then on redirect testified that 95 percentof the conversations occurred throughout "severalmonths."What is important and controlling in this phase of theinstant case is the initial testimony and admission byAlmy that these employee remarks indicating dissatisfac-tion with the Union started after Brown had talked withthe Mechanicville employees at the plant in June tellingthem that he had good relationships with his employeesand that Sofco did not need a union, as previously de-tailed herein, and, even though Brown's version of thisportion of the conversation differs in what he contendshe said to the employees, either version of the remarksi3 R. Exh. 2.reveals that the chief representative and consultant forSofco clearly expressed to the predecessor's employeeson this occasion that the successor was not at all favor-ably inclined towards unions. Thus, having heard of theRespondent's opposition to the Union, it is little wonderthat the employees desiring to be retained by the Re-spondent would make some antiunion statements. It isalso noted that the Respondent produced no employeetestimony concerning these antiunion remarks, nor did itproduce any other corroborating testimony, nor wasthere evidence of any spontaneous employee attempt todislodge the Union. 4 Moreover, neither the signs alleg-edly posted in the plant nor Birdsinger's alleged prob-lems as shop steward (both allegations uncorroborated)rose to the level of such a movement.I am in agreement that the Respondent's "objectiveevidence of loss of majority" is the same type of unspeci-fic testimony, uncorroborated by any management oremployee witnesses, that was rejected in MRA Associates,245 NLRB 676 at 678 (1979). As stated in Valley Nitro-gen Producers, 207 NLRB 208 at 214 (1973):Such evidence of employee sentiment is unreli-able, since an employee, when engaging in conver-sation with supervisory personnel regarding hisunion sentiments, will tend to make statements hebelieves management would like to hear.The foregoing reasoning is especially applicable herewhere the employees had been made aware of the Re-spondent's feelings towards the Union at the June meet-ing.Indeed, as noted by the General Counsel, the allegedstatements made herein for the benefit of their prospec-tive employer are similar to those in Middleboro Fire Ap-paratus, 234 NLRB 888 (1978), enfd. 590 F.2d 4 (1st Cir.1978). Middleboro involved a successor employer whowas claiming doubt of the union's majority based onstatements made by the predecessor's employees duringinterviews for employment by the successor, aboutwhich it was said at 894:Statements made by employees during the course ofan interview with a prospective employer that theyapprove of his unqualified position that he has nocontract and is not obligated to bargain with theUnion claiming to represent them are not voluntary,uncoerced expresssions of employee sentiment uponwhich their employer can rely in asserting a good-fath doubt of an incumbent union's majority status.The rationale behind all the foregoing bases is clear. Ifthe Board accepted statements such as those proffered by14 All facts found herein are based on the record as a whole and onmy observation of the witnesses. The credibility resolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logic and probability, the demeanor of the wit-nesses, and the teaching of NLRB v. Walton Mfg. Co., 369 U.S. 404(1962). As to those witnesses testifying in contradiction of the findingsherein, their testimony has been discredited either as having been in con-flict with the testimony of reliable witnesses or because it was in and ofitself incredible and unworthy of belief All testimony has been reviewedand weighed in the light of the entire record.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDManager Almy as proof of a reasonably based doubt,then the employer could escape its bargaining obligationby simply having a supervisor testify, without corrobora-tion or other evidence, that all of the employees told himthey did not want a union. That practice would obvious-ly create an intolerable situation, and certainly not pro-mote stable bargaining relationships.The Respondent also introduced into evidence a docu-ment or petition with names on it dated September 28that Brown testified he received from Almy on October2 or a couple of days before or after that date (R. Exh.2), and, although General Manager Almy testified, hewas not asked about this document. Thus, there is noevidence in the record as to who circulated it, how itcame into existence, how the Respondent acquired it, orwhether any of the signatures on it are authentic. As alsopointed out, even if this petition had some possible evi-dentiary value, it could not be relied on since the earliestdate it was received by any official of the Respondentwould be September 30, and by that time the Respond-ent had already refused to bargian with the Union.Moreover, in the instant case the bargaining contracthere in question does not expire until October 1983, andit has long been recognized that the duty to bargain isnot affected by a union's loss of majority support duringthe term of the contract, and here, of course, Sofco hassucceeded to a still current bargaining agreement withobligations accordingly.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 624 is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in.the conduct described and detailedin section III, above, the Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(aX5) and (1) of the Act.4. The unit set forth herein constitutes a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5. At all times material herein, the Union has been theexclusive collective-bargaining representative of the em-ployees in the described unit set forth herein.6. The Respondent is a legal successor for labor rela-tions purposes to Stevens in the operation of the Me-chanicville plant.7. Since about September 8, 1981, and at all timesthereafter, the Respondent has failed and refused to rec-ognize and to bargain collectively in good faith with theUnion as the exclusive representative of the Respond-ent's employees in the described unit herein, and therebyhas engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.[Recommended Order omitted from publication.]166